EXHIBIT 10.51

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ENFORCEMENT OF THIS MORTGAGE IS
LIMITED TO A DEBT AMOUNT OF $6,325,000.00 UNDER CHAPTER 287 OF MINNESOTA
STATUTES.

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING (this
“Mortgage”) is dated as of the 12th day of October, 2001, and is made by
VISION-EASE LENS, INC., a Minnesota corporation (“Mortgagor”), in consideration
of the premises and covenants hereinafter set forth to BANKERS TRUST COMPANY, a
New York banking corporation (“Mortgagee”), not individually, but solely in its
capacity as Administrative Agent pursuant to the Credit Agreement (defined
below).

W I T N E S S E T H:

WHEREAS, BMC Industries, Inc. (the “Borrower”), Mortgagee, NBD Bank, as
documentation agent, and certain Lenders have entered into that certain Credit
Agreement dated as of May 15, 1998 (the “Original Credit Agreement”), as the
same was amended and restated as of June 25, 1998, and as was amended from time
to time thereafter prior to the date hereof (as so amended, the “First Amended
and Restated Credit Agreement”);

WHEREAS, pursuant to that certain Second Amendment and Restatement Agreement,
dated as of the date hereof, the First Amended and Restated Credit Agreement was
further amended (as used herein, the term “Credit Agreement” means the First
Amended and Restated Credit Agreement, as in effect on the date hereof and as
amended by that certain Second Amendment and Restatement Agreement described
above, as the same may be amended, modified, extended, renewed, replaced,
restated or supplemented from time to time, and including any agreement
extending the maturity of or restructuring of all or any portion of the
Indebtedness under such agreement or any successor agreements), and the
financial institutions party thereto have severally agreed to make certain
extensions of credit to or for the benefit of Borrower upon the terms and
conditions set forth therein;


WHEREAS, the Mortgagor is a Domestic Subsidiary of the Borrower;

WHEREAS, in connection with the extensions of credit contemplated by the
Original Credit Agreement, Mortgagor executed and delivered to Mortgagee that
certain Subsidiary Guarantee Agreement dated as of May 15, 1998 (as amended,
modified, supplemented, extended or renewed from time to time, the “Subsidiary
Guarantee Agreement”);

WHEREAS, the proceeds of the extensions of credit to be made under the Credit
Agreement have been or will be used in part to enable the Borrower to make
valuable transfers to Mortgagor in connection with the operation of its
business;

WHEREAS, the Borrower and the Mortgagor are engaged in related businesses, and
Mortgagor will derive substantial direct and indirect benefit from the
transactions contemplated by the Credit Agreement;

WHEREAS, pursuant to the terms of the Credit Agreement, the obligations of
Mortgagor under the Subsidiary Guarantee Agreement shall be secured by, among
other things, a lien upon and perfected security interest in all estate, right,
title and interest of the Mortgagor in and to the Mortgaged Property (as
hereinafter defined) pursuant to the terms hereof;

WHEREAS, it is a condition precedent to the making of the loans under the Credit
Agreement that Mortgagor execute and deliver to Mortgagee this Mortgage;

WHEREAS, Mortgagor is, or in the case of Mortgaged Property hereafter acquired
will be, the owner of the Mortgaged Property;

WHEREAS, capitalized terms used but not defined in this Mortgage have the
meanings given them in the Subsidiary Guarantee Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Mortgagor agrees that to secure the prompt and
complete payment and performance when due of all obligations and liabilities of
Mortgagor which may arise under the Subsidiary Guarantee Agreement (the
“Guaranteed Obligations”), the Mortgagor does hereby MORTGAGE, GRANT, BARGAIN,
SELL, ASSIGN, WARRANT, TRANSFER and CONVEY unto the Mortgagee, its successors
and assigns, forever, its fee simple interest in all the tracts or parcels of
land (hereinafter called the “Land”), located in Anoka County, Minnesota, and
described in Exhibit A attached hereto and made a part hereof, together with all
right, title and interest of Mortgagor (including, but not limited to, after
acquired title or reversion) in and to the following property:  (i) all of the
buildings, structures and other improvements now standing or at any time
hereafter constructed or placed upon the Land and all materials intended for
construction, reconstruction, alteration and repair of all such buildings and
improvements; and (ii) all lighting, heating, ventilating, air–conditioning,
sprinkling and plumbing fixtures, water and power systems, engines and
machinery, boilers, furnaces, oil burners, elevators and motors, communication
systems, dynamos, transformers, electrical equipment and all other fixtures,
equipment, goods, inventory, systems and articles of every description located
in or on, or used, or intended to be used in connection with the Land or any
building now or hereafter located thereon and any replacements thereof,
accessions thereto and all proceeds thereof (excluding, however, fixtures owned
by tenants occupying space in any building now or hereafter located on the
Land); and (iii) all tenements, hereditaments, easements, appurtenances,
riparian rights, rents, issues, profits, condemnation awards, mineral rights and
water rights now or hereafter belonging or in any way pertaining to the Land or
to any building now or hereafter located thereon, together with all estates,
interests, rights, titles, claims or demands which Mortgagor now has or may
hereinafter acquire in the Land, including, but not limited to, any and all
claims, awards, proceeds or payments, including interest thereon, and the right
to receive the same, which may be made to or for the account of Mortgagor with
respect to the Land as a result of (A) the exercise of the right of eminent
domain, (B) the alteration of the grade of any street, (C) any casualty or loss
of or damage to any building or other improvement included in or on the Land,
(D) any other injury to or decrease in the value of the Land, or (E) any refund
due on account of the payment of real estate taxes, assessments or other charges
levied against or imposed upon the Land; and (iv) all furniture, furnishings,
maintenance equipment and all other personal property now or hereafter located
in, or on, or used, or intended to be used in connection with the Land or any
building now or hereafter located thereon and all replacements and additions
thereto (excluding personal property owned by tenants occupying space in any
building now or hereafter located on the Land); and (v) all leases, lettings,
subleases, agreements for use and occupancy, concessions, licenses and contracts
of or with respect to any or all of the Land, whether written or oral
(collectively, “Leases”), and (A) all rents, issues and profits thereof accruing
and to accrue from the Land and the avails thereof (which are pledged primarily
and on a parity with said Land and not secondarily), (B) any and all guarantees
of any and all covenants, agreements and obligations of tenants under each
Lease, (C) all sums which may be due and payable under any guaranty of any
Lease, including, but not limited to, all such rents, issues, profits which are
or may become due and payable (including those which are or may accrue or be
paid during or after the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and (D) any and all security and other deposits made pursuant to or
contemplated by the terms and provisions of each Lease (the matters referred to
in clauses (A), (B), (C) and (D) above being collectively, “Rents”); it being
the intention hereby to establish an absolute, unconditional and presently
effective transfer and assignment of all Leases and all Rents thereunder (and
not merely a security interest) and it shall not be necessary for Mortgagee to
institute any type of legal proceedings or take any other legal action
whatsoever to enforce the assignment provisions of this paragraph; and (vi) all
after-acquired interests in and all additions, accessions, increases, parts,
fittings, accessories, replacements, substitutions, betterments, repairs and
proceeds to any and all of the foregoing together with all books and records
(including computer records) relating to or employed in any business now or
hereafter operated on the Land (all of the foregoing, together with the Land,
are hereinafter referred to as the “Mortgaged Property”).

To have and to hold the Mortgaged Property together with Mortgagor’s rents,
issues and profits, unto the Mortgagee, its successors and assigns, forever,
upon the terms and conditions set forth herein.


The Mortgagor represents, warrants and covenants to and with the Mortgagee that
it is lawfully seized of the Mortgaged Property in fee simple and has good right
and full power and authority under all applicable provisions of law and under
its governing documents to execute this Mortgage and to mortgage the Mortgaged
Property; that the Mortgaged Property is free from all liens, security interests
and encumbrances except as listed in Schedule B of the Mortgage Policy (as
defined in the Credit Agreement); that the Mortgagor will warrant and defend the
title to the Mortgaged Property and the lien and priority of this Mortgage
against all claims and demands of all persons whomsoever, whether now existing
or hereafter arising, not listed in the Mortgage Policy.  The covenants and
warranties of this paragraph shall survive foreclosure of this Mortgage and
shall run with the Land.

The Mortgagor further covenants and agrees as follows:


1.             PAYMENT OF THE GUARANTEED OBLIGATIONS.  THE MORTGAGOR WILL DULY
AND PUNCTUALLY SATISFY THE GUARANTEED OBLIGATIONS, WHEN AND AS DUE AND PAYABLE
PER THE SUBSIDIARY GUARANTEE AGREEMENT.


2.             PAYMENT OF TAXES, ASSESSMENTS AND OTHER CHARGES.  SUBJECT TO
PARAGRAPH 7 RELATING TO CONTESTS, THE MORTGAGOR SHALL PAY WHEN DUE ALL TAXES AND
ASSESSMENTS AND ALL OTHER CHARGES WHATSOEVER LEVIED UPON OR ASSESSED OR PLACED
AGAINST THE MORTGAGED PROPERTY, EXCEPT THAT ASSESSMENTS MAY BE PAID IN
INSTALLMENTS SO LONG AS NO FINE OR PENALTY IS ADDED TO ANY INSTALLMENT FOR THE
NONPAYMENT THEREOF, AND WILL UPON DEMAND FURNISH TO MORTGAGEE PROOF OF SUCH
PAYMENT.  THE MORTGAGOR SHALL LIKEWISE PAY ANY AND ALL GOVERNMENTAL LEVIES OR
ASSESSMENTS SUCH AS MAINTENANCE CHARGES, OWNER ASSOCIATION DUES OR CHARGES OR
FEES, LEVIES OR CHARGES RESULTING FROM COVENANTS, CONDITIONS AND RESTRICTIONS
AFFECTING THE MORTGAGED PROPERTY, WHICH ARE ASSESSED OR IMPOSED UPON THE
MORTGAGED PROPERTY OR ANY PART THEREOF OR BECOME DUE AND PAYABLE, AND WHICH
CREATE, MAY CREATE OR APPEAR TO CREATE A LIEN UPON THE MORTGAGED PROPERTY, OR
ANY PART THEREOF.  THE MORTGAGOR SHALL LIKEWISE PAY ALL TAXES, ASSESSMENTS AND
OTHER CHARGES, LEVIED UPON OR ASSESSED, PLACED OR MADE AGAINST, OR MEASURED BY,
THIS MORTGAGE, OR THE RECORDATION HEREOF, OR THE GUARANTEED OBLIGATIONS.  IN THE
EVENT OF ANY LEGISLATIVE ACTION OR JUDICIAL DECISION AFTER THE DATE OF THIS
MORTGAGE, IMPOSING UPON THE MORTGAGEE THE OBLIGATION TO PAY ANY SUCH TAXES,
ASSESSMENTS OR OTHER CHARGES, OR DEDUCTING THE AMOUNT SECURED BY THIS MORTGAGE
FROM THE VALUE OF THE MORTGAGED PROPERTY FOR THE PURPOSE OF TAXATION, OR
CHANGING IN ANY WAY THE LAWS NOW IN FORCE FOR THE TAXATION OF MORTGAGES, DEEDS
OF TRUST OR DEBTS SECURED THEREBY, OR THE MANNER OF THE OPERATION OF ANY SUCH
TAXES SO AS TO AFFECT THE INTERESTS OF THE MORTGAGEE, THEN, AND IN SUCH EVENT,
THE MORTGAGOR SHALL BEAR AND PAY THE FULL AMOUNT OF SUCH TAXES, ASSESSMENTS OR
OTHER CHARGES.  MORTGAGOR WILL, UPON WRITTEN REQUEST OF THE MORTGAGEE, FURNISH
PROPER RECEIPTS EVIDENCING PAYMENTS MADE PURSUANT TO THIS PARAGRAPH 2.  UPON
MORTGAGOR’S FAILURE TO PAY THE TAXES AND ASSESSMENTS AS PROVIDED ABOVE,
MORTGAGEE IS HEREBY AUTHORIZED TO MAKE OR ADVANCE, IN THE PLACE AND STEAD OF
MORTGAGOR, ANY PAYMENT RELATING TO SUCH TAXES AND ASSESSMENTS, UNLESS SUCH TAXES
AND ASSESSMENTS ARE THEN BEING CONTESTED BY MORTGAGOR PURSUANT TO PARAGRAPH 7
HEREOF.  MORTGAGOR FURTHER COVENANTS TO HOLD HARMLESS AND AGREES TO INDEMNIFY
MORTGAGEE, ITS SUCCESSORS OR ASSIGNS, AGAINST ANY LIABILITY INCURRED BY REASON
OF THE IMPOSITION OF ANY MORTGAGE REGISTRATION TAX OR SIMILAR TAX ON THE
ISSUANCE OF THE SUBSIDIARY GUARANTY AGREEMENT OR THE RECORDING OF THIS MORTGAGE.



3.             PAYMENT OF UTILITY CHARGES.  SUBJECT TO PARAGRAPH 7 RELATING TO
CONTESTS, THE MORTGAGOR SHALL PAY ALL CHARGES (EXCLUSIVE OF CHARGES WHICH ARE
THE OBLIGATIONS OF TENANTS, IF ANY, TO PAY) MADE BY UTILITY COMPANIES, WHETHER
PUBLIC OR PRIVATE, FOR ELECTRICITY, GAS, HEAT, WATER, OR SEWER, FURNISHED OR
USED IN CONNECTION WITH THE MORTGAGED PROPERTY OR ANY PART THEREOF, AND WILL,
UPON WRITTEN REQUEST OF THE MORTGAGEE, FURNISH PROPER RECEIPTS EVIDENCING SUCH
PAYMENT.


4.             LIENS.  SUBJECT TO PARAGRAPH 7 RELATING TO CONTESTS, THE
MORTGAGOR SHALL NOT CREATE, INCUR OR SUFFER TO EXIST ANY LIEN, ENCUMBRANCE OR
CHARGE ON THE MORTGAGED PROPERTY OR ANY PART THEREOF OTHER THAN PERMITTED LIENS
AND PERMITTED REAL PROPERTY ENCUMBRANCES.  THE MORTGAGOR SHALL PAY, WHEN FIRST
DUE, THE CLAIMS OF ALL PERSONS SUPPLYING LABOR OR MATERIALS TO OR IN CONNECTION
WITH THE MORTGAGED PROPERTY.


5.             COMPLIANCE WITH LAWS.  SUBJECT TO PARAGRAPH 7 RELATING TO
CONTESTS, THE MORTGAGOR SHALL COMPLY WITH ALL PRESENT AND FUTURE STATUTES, LAWS,
RULES, ORDERS, REGULATIONS AND ORDINANCES AFFECTING THE MORTGAGED PROPERTY, ANY
PART THEREOF OR THE USE THEREOF.


6.             HAZARDOUS SUBSTANCES.  THE MORTGAGOR SHALL NOT USE, OR PERMIT THE
USE OF, THE MORTGAGED PROPERTY FOR THE HANDLING, STORAGE, TRANSPORTATION,
MANUFACTURE, RELEASE OR DISPOSAL OF ANY HAZARDOUS SUBSTANCES.  IN ADDITION, THE
MORTGAGOR SHALL NOT INSTALL OR MAINTAIN, OR PERMIT THE INSTALLATION OR
MAINTENANCE OF, ANY ABOVE-GROUND OR UNDERGROUND STORAGE TANKS FOR THE STORAGE OF
PETROLEUM, PETROLEUM BY–PRODUCTS OR OTHER HAZARDOUS SUBSTANCES IN, ABOUT OR
UNDER THE MORTGAGED PROPERTY UNLESS (A) THE MORTGAGOR HAS OBTAINED THE PRIOR
WRITTEN CONSENT OF THE MORTGAGEE FOR SUCH INSTALLATION AND MAINTENANCE AND
(B) THE MORTGAGOR INSTALLS AND MAINTAINS SUCH ABOVE–GROUND OR UNDERGROUND
STORAGE TANKS IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS. 
NOTWITHSTANDING THE FOREGOING, THE MORTGAGOR OR ANY TENANT OF THE MORTGAGOR MAY
USE OR STORE IMMATERIAL AMOUNTS OF COMMONLY KNOWN AND USED MATERIALS WHICH MAY
BE DEEMED HAZARDOUS SUBSTANCES HEREUNDER, PROVIDED THAT ANY SUCH USE OR STORAGE
(I) DOES NOT CONSTITUTE A REMUNERATIVE ACTIVITY OF THE MORTGAGOR OR ANY TENANT,
(II) IS INCIDENTAL TO THE MORTGAGOR’S OR SUCH TENANT’S PRIMARY USE OF THE
MORTGAGED PROPERTY AND DOES NOT CONSTITUTE A PRIMARY USE THEREOF, AND
(III) COMPLIES AT ALL TIMES WITH ALL APPLICABLE ENVIRONMENTAL LAWS.  “HAZARDOUS
SUBSTANCES” MEANS ANY CONTAMINANT (AS DEFINED IN THE CREDIT AGREEMENT),
ASBESTOS, UREAFORMALDEHYDE, POLYCHLORINATED BIPHENYLS, NUCLEAR FUEL OR MATERIAL,
CHEMICAL WASTE, RADIOACTIVE MATERIAL, EXPLOSIVES, KNOWN CARCINOGENS, PETROLEUM
PRODUCTS AND BY–PRODUCTS AND OTHER DANGEROUS, TOXIC OR HAZARDOUS POLLUTANTS,
CONTAMINANTS, CHEMICALS, MATERIALS OR SUBSTANCES LISTED OR IDENTIFIED IN, OR
REGULATED BY, ANY ENVIRONMENTAL LAWS.  EACH OF THE AGREEMENTS SET FORTH IN
SECTION 7.9 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN
WITH THE SAME EFFECT AS IF SUCH AGREEMENTS HAD BEEN SET FORTH HEREIN.


7.             PERMITTED CONTESTS.  THE MORTGAGOR SHALL NOT BE REQUIRED TO
(A) PAY ANY TAX, ASSESSMENT OR OTHER CHARGE REFERRED TO IN PARAGRAPH 2 HEREOF,
(B) PAY ANY CHARGE REFERRED TO IN PARAGRAPH 3 HEREOF, (C) DISCHARGE OR REMOVE
ANY LIEN, ENCUMBRANCE OR CHARGE REFERRED TO IN PARAGRAPH 4 HEREOF, OR (D) COMPLY
WITH ANY STATUTE, LAW, RULE, REGULATION OR ORDINANCE REFERRED TO IN PARAGRAPH 5
HEREOF, SO LONG AS THE MORTGAGOR SHALL (I) CONTEST, IN GOOD FAITH AND WITH
REASONABLE DILIGENCE, THE EXISTENCE, AMOUNT OR THE VALIDITY THEREOF, THE AMOUNT
OF DAMAGES CAUSED THEREBY OR THE EXTENT OF ITS LIABILITY THEREFOR, BY
APPROPRIATE PROCEEDINGS WHICH SHALL OPERATE DURING THE PENDENCY THEREOF TO
PREVENT (A) THE COLLECTION OF, OR OTHER REALIZATION UPON THE TAX, ASSESSMENT,
CHARGE OR LIEN, ENCUMBRANCE OR CHARGE SO CONTESTED AND (B) ANY INTERFERENCE WITH
THE USE OR OCCUPANCY OF THE MORTGAGED PROPERTY OR ANY PART THEREOF, AND
(II) SHALL GIVE SUCH SECURITY TO THE MORTGAGEE AS MAY BE DEMANDED BY THE
MORTGAGEE TO ENSURE COMPLIANCE WITH THE FOREGOING PROVISIONS OF THIS
PARAGRAPH 7.  MORTGAGOR SHALL PAY ANY SUCH CONTESTED AMOUNT IF SUCH PAYMENT IS
REQUIRED TO PREVENT SUCH CONTEST FROM HAVING THE EFFECT OF PREVENTING THE SALE
OR FORFEITURE OF THE MORTGAGED PROPERTY OR ANY PART THEREOF.  THE MORTGAGOR
SHALL GIVE WRITTEN NOTICE TO THE MORTGAGEE PRIOR TO THE COMMENCEMENT OF ANY
CONTEST REFERRED TO IN THIS PARAGRAPH 7.



8.             INSURANCE; CASUALTY.  THE MORTGAGOR, AT ITS SOLE COST AND
EXPENSE, WILL MAINTAIN INSURANCE COVERAGE WITH RESPECT TO THE MORTGAGED PROPERTY
OF THE TYPES AND IN THE AMOUNTS REQUIRED BY THE CREDIT AGREEMENT.  IF THE
MORTGAGED PROPERTY SHALL BE DAMAGED OR DESTROYED IN WHOLE OR IN PART BY
CASUALTY, MORTGAGOR SHALL GIVE PROMPT WRITTEN NOTICE TO MORTGAGEE GENERALLY
DESCRIBING THE NATURE AND EXTENT OF SUCH CASUALTY, AND ALL INSURANCE PROCEEDS TO
WHICH MORTGAGOR MAY BE ENTITLED AS A RESULT OF SUCH CASUALTY SHALL BE
DISTRIBUTED AND APPLIED IN ACCORDANCE WITH THE CREDIT AGREEMENT.


9.             CONDEMNATION.  IF ANY PROCEEDING IN EMINENT DOMAIN IS COMMENCED
WITH RESPECT TO THE MORTGAGED PROPERTY, OR ANY PORTION THEREOF, MORTGAGOR SHALL
GIVE PROMPT WRITTEN NOTICE THEREOF TO MORTGAGEE, AND ALL CONDEMNATION AWARDS TO
WHICH MORTGAGOR MAY BE ENTITLED AS A RESULT OF SUCH CASUALTY SHALL BE
DISTRIBUTED AND APPLIED IN ACCORDANCE WITH THE CREDIT AGREEMENT.


10.           PRESERVATION AND MAINTENANCE OF THE MORTGAGED PROPERTY.  THE
MORTGAGOR (A) SHALL KEEP THE BUILDINGS AND OTHER IMPROVEMENTS NOW OR HEREAFTER
ERECTED ON THE LAND IN SAFE AND GOOD REPAIR AND CONDITION, ORDINARY WEAR AND
TEAR EXCEPTED; (B) SHALL, UPON DAMAGE TO OR DESTRUCTION OF THE MORTGAGED
PROPERTY OR ANY PART THEREOF BY FIRE OR OTHER CASUALTY, RESTORE, REPAIR, REPLACE
OR REBUILD THE MORTGAGED PROPERTY THAT IS DAMAGED OR DESTROYED TO THE CONDITION
IT WAS IN IMMEDIATELY PRIOR TO SUCH DAMAGE OR DESTRUCTION, TO THE EXTENT
INSURANCE PROCEEDS ARE AVAILABLE OR SUFFICIENT FOR SUCH PURPOSE; (C) SHALL
CONSTANTLY MAINTAIN THE PARKING AND LANDSCAPED AREAS OF THE MORTGAGED PROPERTY;
(D) SHALL NOT COMMIT WASTE OR PERMIT IMPAIRMENT OR DETERIORATION OF THE
MORTGAGED PROPERTY; (E) SHALL NOT ALTER OR PERMIT THE ALTERATION BY ANY TENANT
OF THE DESIGN OR STRUCTURAL CHARACTER OF ANY BUILDING NOW OR HEREAFTER ERECTED
ON THE LAND OR HEREAFTER CONSTRUCT, OR PERMIT ANY TENANT TO CONSTRUCT, ADDITIONS
TO EXISTING BUILDINGS OR ADDITIONAL BUILDINGS ON THE LAND WITHOUT THE PRIOR
WRITTEN CONSENT OF THE MORTGAGEE; AND (F) SHALL NOT REMOVE FROM THE LAND ANY OF
THE FIXTURES AND PERSONAL PROPERTY INCLUDED IN THE MORTGAGED PROPERTY UNLESS THE
SAME IS IMMEDIATELY REPLACED WITH PROPERTY OF AT LEAST EQUAL VALUE AND UTILITY,
AND THIS MORTGAGE BECOMES A VALID FIRST LIEN ON SUCH PROPERTY.


11.           INSPECTION.  THE MORTGAGEE AND ITS AGENT SHALL HAVE THE RIGHT AT
ALL REASONABLE TIMES TO ENTER UPON THE MORTGAGED PROPERTY FOR THE PURPOSES OF
INSPECTING THE MORTGAGED PROPERTY OR ANY PART THEREOF, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO GO UPON THE MORTGAGED PROPERTY TO CONDUCT HAZARDOUS
SUBSTANCE AND OTHER INSPECTIONS, AND MAY MAKE SUCH EXAMINATIONS AND PENETRATIONS
OF THE MORTGAGED PROPERTY AS THE MORTGAGEE OR ITS AGENTS MAY CONSIDER NECESSARY
OR APPROPRIATE FOR THAT PURPOSE.  THE MORTGAGEE SHALL, HOWEVER, HAVE NO DUTY TO
MAKE SUCH INSPECTION.



12.           PROTECTION OF THE MORTGAGEE’S SECURITY.  SUBJECT TO THE RIGHTS OF
THE MORTGAGOR UNDER PARAGRAPH 7 HEREOF, IF THE MORTGAGOR FAILS TO PERFORM ANY OF
THE COVENANTS AND AGREEMENTS CONTAINED IN THIS MORTGAGE OR IF ANY ACTION OR
PROCEEDING IS COMMENCED WHICH AFFECTS THE MORTGAGED PROPERTY OR THE INTEREST OF
THE MORTGAGEE THEREIN, OR THE TITLE THERETO, THEN THE MORTGAGEE, AT MORTGAGEE’S
OPTION, MAY PERFORM SUCH COVENANTS AND AGREEMENTS, DEFEND AGAINST AND/OR
INVESTIGATE SUCH ACTION OR PROCEEDING, AND TAKE SUCH OTHER ACTION AS THE
MORTGAGEE DEEMS NECESSARY TO PROTECT THE MORTGAGEE’S INTEREST.  THE MORTGAGEE
SHALL BE THE SOLE JUDGE OF THE LEGALITY, VALIDITY AND PRIORITY OF ANY CLAIM,
LIEN, ENCUMBRANCE, TAX, ASSESSMENT, CHARGE AND PREMIUM PAID BY IT AND OF THE
AMOUNT NECESSARY TO BE PAID IN SATISFACTION THEREOF.  THE MORTGAGEE IS HEREBY
GIVEN THE IRREVOCABLE POWER OF ATTORNEY (WHICH POWER IS COUPLED WITH AN INTEREST
AND IS IRREVOCABLE) TO ENTER UPON THE MORTGAGED PROPERTY AS THE MORTGAGOR’S
AGENT IN THE MORTGAGOR’S NAME TO PERFORM ANY AND ALL COVENANTS AND AGREEMENTS TO
BE PERFORMED BY THE MORTGAGOR AS HEREIN PROVIDED.  ANY AMOUNTS OR EXPENSES
DISBURSED OR INCURRED BY THE MORTGAGEE PURSUANT TO THIS PARAGRAPH 12, WITH
INTEREST THEREON, SHALL BECOME ADDITIONAL INDEBTEDNESS OF THE MORTGAGOR SECURED
BY THIS MORTGAGE.  UNLESS THE MORTGAGOR AND THE MORTGAGEE AGREE IN WRITING TO
OTHER TERMS OF REPAYMENT, SUCH AMOUNTS SHALL BE IMMEDIATELY DUE AND PAYABLE, AND
SHALL BEAR INTEREST FROM THE DATE OF DISBURSEMENT AT THE RATE STATED IN THE TERM
NOTE, UNLESS COLLECTION FROM THE MORTGAGOR OF INTEREST AT SUCH RATE WOULD BE
CONTRARY TO APPLICABLE LAW, IN WHICH EVENT SUCH AMOUNTS SHALL BEAR INTEREST AT
THE HIGHEST RATE WHICH MAY BE COLLECTED FROM THE MORTGAGOR UNDER APPLICABLE
LAW.  THE MORTGAGEE SHALL, AT ITS OPTION, BE SUBROGATED TO THE LIEN OF ANY
MORTGAGE OR OTHER LIEN DISCHARGED IN WHOLE OR IN PART BY THE GUARANTEED
OBLIGATIONS OR BY THE MORTGAGEE UNDER THE PROVISIONS HEREOF, AND ANY SUCH
SUBROGATION RIGHTS SHALL BE ADDITIONAL AND CUMULATIVE SECURITY FOR THIS
MORTGAGE.  NOTHING CONTAINED IN THIS PARAGRAPH 12 SHALL REQUIRE THE MORTGAGEE TO
INCUR ANY EXPENSE OR DO ANY ACT HEREUNDER, AND THE MORTGAGEE SHALL NOT BE LIABLE
TO THE MORTGAGOR FOR ANY DAMAGES OR CLAIMS ARISING OUT OF ACTION TAKEN BY THE
MORTGAGEE PURSUANT TO THIS PARAGRAPH 12.


13.           NO SECONDARY FINANCING OR SUPERIOR LIENS.  THE MORTGAGOR SHALL NOT
CREATE OR PERMIT TO BE CREATED OR TO REMAIN ANY SUBORDINATE LIEN ON THE
MORTGAGED PROPERTY OR ANY PART THEREOF TO SECURE ANY INDEBTEDNESS FOR BORROWED
MONEY, WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF THE MORTGAGEE.  EXCEPT
PERMITTED LIENS AND ANY LIEN REFERRED TO IN THE MORTGAGE POLICY (AS SUCH TERMS
ARE DEFINED IN THE CREDIT AGREEMENT) AND EXCEPT AS OTHERWISE PROVIDED IN THE
CREDIT AGREEMENT OR AS PROVIDED BY OPERATION OF THE LAWS OF THE STATE OF
MINNESOTA, MORTGAGOR SHALL NOT CREATE, SUFFER, OR PERMIT TO BE CREATED OR FILED
AGAINST THE MORTGAGED PROPERTY ANY MORTGAGE LIEN OR OTHER LIEN SUPERIOR TO THE
LIEN CREATED BY THIS MORTGAGE.


14.           SECURITY INTEREST.  THIS MORTGAGE SHALL CONSTITUTE A SECURITY
AGREEMENT WITH RESPECT TO (AND THE MORTGAGOR HEREBY GRANTS THE MORTGAGEE A
SECURITY INTEREST IN) ALL PERSONAL PROPERTY AND FIXTURES INCLUDED IN THE
MORTGAGED PROPERTY AS MORE SPECIFICALLY DESCRIBED IN PARAGRAPHS (II), (IV) AND
(VI) OF THE GRANTING CLAUSE ABOVE.  THE MORTGAGOR WILL FROM TIME TO TIME, AT THE
REQUEST OF THE MORTGAGEE, EXECUTE ANY AND ALL FINANCING STATEMENTS COVERING SUCH
PERSONAL PROPERTY AND FIXTURES (IN A FORM SATISFACTORY TO THE MORTGAGEE) WHICH
THE MORTGAGEE MAY REASONABLY CONSIDER NECESSARY OR APPROPRIATE TO PERFECT ITS
SECURITY INTEREST.


15.           EVENTS OF DEFAULT.  EACH OF THE FOLLOWING OCCURRENCES SHALL
CONSTITUTE AN EVENT OF DEFAULT HEREUNDER (HEREIN CALLED AN “EVENT OF DEFAULT”):


(A)           THE MORTGAGOR SHALL FAIL TO DULY AND PUNCTUALLY PAY ANY OF THE
GUARANTEED OBLIGATIONS.


(B)           THE OCCURRENCE OF AN “EVENT OF DEFAULT” UNDER THE CREDIT
AGREEMENT, INCLUDING, IF APPLICABLE, THE EXPIRATION OF ANY GRACE PERIOD PROVIDED
THEREIN.


(C)           FAILURE OF MORTGAGOR TO PERFORM OR OBSERVE ANY OTHER COVENANT,
AGREEMENT, REPRESENTATION, WARRANTY OR OTHER PROVISION CONTAINED IN THIS
MORTGAGE.



(D)           THE MORTGAGOR SHALL DEFAULT IN THE PERFORMANCE OF OR BREACH ITS
AGREEMENT CONTAINED IN PARAGRAPH 13 HEREOF.


(E)           THE MORTGAGOR SHALL FAIL TO DULY AND PUNCTUALLY PAY WHEN AND AS
DUE ANY PAYMENT FOR TAXES AND ASSESSMENTS REQUIRED BY PARAGRAPH 2 TO BE PAID OR
SHALL FAIL TO PROVIDE THE INSURANCE COVERAGE REQUIRED BY PARAGRAPH 8 OR TO PAY
ANY UTILITY REQUIRED UNDER PARAGRAPH 3.


(F)            THE MORTGAGOR SHALL FAIL DULY TO PERFORM OR OBSERVE ANY OF THE
COVENANTS OR AGREEMENTS CONTAINED IN THIS MORTGAGE (OTHER THAN A COVENANT OR
AGREEMENT OR DEFAULT IN WHICH IS ELSEWHERE IN THIS PARAGRAPH 15 SPECIFICALLY
DEALT WITH) OR ANY OTHER INSTRUMENT WHICH SECURES PAYMENT OF THE GUARANTEED
OBLIGATIONS AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR 30 CALENDAR DAYS.


(G)           ANY REPRESENTATION OR WARRANTY MADE BY THE MORTGAGOR HEREIN SHALL
PROVE TO HAVE BEEN UNTRUE IN ANY MATERIAL RESPECT OR MATERIALLY MISLEADING AS OF
THE TIME SUCH REPRESENTATION OR WARRANTY WAS MADE.


(H)           THE MORTGAGOR SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS, OR THE MORTGAGOR SHALL GENERALLY NOT BE PAYING ITS DEBTS AS THEY
BECOME DUE, OR A PETITION SHALL BE FILED BY OR AGAINST THE MORTGAGOR UNDER THE
UNITED STATES BANKRUPTCY CODE, OR THE MORTGAGOR SHALL SEEK OR CONSENT TO OR
ACQUIESCE IN THE APPOINTMENT OF ANY TRUSTEE, RECEIVER OR LIQUIDATOR OF A
MATERIAL PART OF ITS PROPERTIES OR OF THE MORTGAGED PROPERTY OR SHALL NOT,
WITHIN 30 DAYS AFTER THE APPOINTMENT (WITHOUT ITS CONSENT OR ACQUIESCENCE) OF A
TRUSTEE, RECEIVER OR LIQUIDATOR OF ANY MATERIAL PART OF ITS PROPERTIES OR OF THE
MORTGAGED PROPERTY, HAVE SUCH APPOINTMENT VACATED.


(I)            A JUDGMENT, WRIT OR WARRANT OF ATTACHMENT OR EXECUTION, OR
SIMILAR PROCESS SHALL BE ENTERED AND BECOME A LIEN ON, ISSUED OR LEVIED AGAINST,
THE MORTGAGED PROPERTY OR ANY PART THEREOF AND SHALL NOT BE RELEASED, VACATED OR
FULLY BONDED WITHIN 30 DAYS AFTER ITS ENTRY, ISSUE OR LEVY.


(J)            THE MORTGAGED PROPERTY, OR ANY PART THEREOF, SHALL BE SOLD,
CONVEYED, TRANSFERRED, ENCUMBERED OR FULL POSSESSORY RIGHTS THEREIN TRANSFERRED,
WHETHER VOLUNTARILY, INVOLUNTARILY OR BY OPERATION OF LAW; THIS PROVISION SHALL
APPLY TO EACH AND EVERY SALE, TRANSFER, CONVEYANCE OR ENCUMBRANCE REGARDLESS OF
WHETHER OR NOT THE MORTGAGEE HAS CONSENTED OR WAIVED ITS RIGHTS, WHETHER BY
ACTION OR OMISSION, IN CONNECTION WITH ANY PREVIOUS SALE, TRANSFER, CONVEYANCE
OR ENCUMBRANCE.



16.           REMEDIES.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, THE
MORTGAGEE MAY, AT ITS OPTION, EXERCISE ONE OR MORE OF THE FOLLOWING RIGHTS AND
REMEDIES (AND ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO IT):


(A)           THE MORTGAGEE SHALL HAVE AND MAY EXERCISE WITH RESPECT TO ALL
PERSONAL PROPERTY AND FIXTURES WHICH ARE PART OF THE MORTGAGED PROPERTY, ALL THE
RIGHTS AND REMEDIES ACCORDED UPON DEFAULT TO A SECURED PARTY UNDER THE UNIFORM
COMMERCIAL CODE, AS IN EFFECT IN THE STATE OF MINNESOTA, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO PROCEED UNDER THE UNIFORM COMMERCIAL CODE PROVISIONS
GOVERNING DEFAULT AS TO ANY PERSONAL PROPERTY SEPARATELY FROM THE REAL ESTATE
INCLUDED WITHIN THE LAND, OR TO PROCEED AS TO ALL OF THE LAND IN ACCORDANCE WITH
ITS RIGHTS AND REMEDIES IN RESPECT OF SAID REAL ESTATE.  IF MORTGAGEE SHOULD
ELECT TO PROCEED SEPARATELY AS TO SUCH PERSONAL PROPERTY, MORTGAGOR AGREES TO
MAKE SUCH PERSONAL PROPERTY AVAILABLE TO MORTGAGEE AT A PLACE OR PLACES
REASONABLY ACCEPTABLE TO MORTGAGEE.  IF NOTICE TO THE MORTGAGOR OF INTENDED
DISPOSITION OF SUCH PROPERTY IS REQUIRED BY LAW IN A PARTICULAR INSTANCE, SUCH
NOTICE SHALL BE DEEMED COMMERCIALLY REASONABLE IF GIVEN TO THE MORTGAGOR (IN THE
MANNER SPECIFIED IN PARAGRAPH 20) AT LEAST 10 CALENDAR DAYS PRIOR TO THE DATE OF
INTENDED DISPOSITION.  THE MORTGAGOR SHALL PAY ON DEMAND ALL COSTS AND EXPENSES
INCURRED BY THE MORTGAGEE IN EXERCISING SUCH RIGHTS AND REMEDIES, INCLUDING
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND LEGAL EXPENSES.


(B)           THE MORTGAGEE MAY ACCELERATE THE MATURITY OF ALL OF THE GUARANTEED
OBLIGATIONS (OR TAKE ANY OTHER ACTION PROVIDED IN THE CREDIT AGREEMENT OR AT LAW
OR EQUITY) AND THEN MAY (AND IS HEREBY AUTHORIZED AND EMPOWERED TO) FORECLOSE
THIS MORTGAGE BY JUDICIAL PROCEEDING OR BY ADVERTISEMENT WITH POWER OF SALE
BEING HEREBY GRANTED TO THE MORTGAGEE TO SELL THE MORTGAGED PROPERTY AT PUBLIC
AUCTION AND CONVEY THE SAME TO THE PURCHASER IN FEE SIMPLE, PURSUANT TO THE
STATUTES OF THE STATE OF MINNESOTA, AND, OUT OF THE PROCEEDS ARISING FROM SUCH
SALE AND FORECLOSURE, TO SATISFY ALL GUARANTEED OBLIGATIONS TOGETHER WITH ALL
SUCH SUMS OF MONEY AS THE MORTGAGEE SHALL HAVE EXPENDED OR ADVANCED PURSUANT TO
THIS MORTGAGE OR PURSUANT TO STATUTE TOGETHER WITH INTEREST THEREON AS HEREIN
PROVIDED AND ALL COSTS AND EXPENSES OF SUCH FORECLOSURE, INCLUDING THE MAXIMUM
LAWFUL ATTORNEYS’ FEES, WITH THE BALANCE, WHICH COSTS, CHARGES AND FEES THE
MORTGAGOR AGREES TO PAY.  ALL EXPENDITURES AND EXPENSES OF THE NATURE IN THIS
SECTION MENTIONED AND SUCH EXPENSES AND FEES AS MAY BE INCURRED IN THE
PROTECTION OF THE LAND AND THE MAINTENANCE OF THE LIEN OF THIS MORTGAGE,
INCLUDING, BUT NOT LIMITED TO, THE FEES AND EXPENSES OF ANY ATTORNEYS EMPLOYED
BY MORTGAGEE IN ANY LITIGATION OR PROCEEDING AFFECTING THIS MORTGAGE, THE
GUARANTEED OBLIGATIONS OR THE LAND, INCLUDING BANKRUPTCY OR PROBATE PROCEEDINGS,
OR IN THE PREPARATION FOR THE COMMENCEMENT OR DEFENSE OF ANY PROCEEDING OR
THREATENED SUIT OR PROCEEDING, SHALL BE IMMEDIATELY DUE AND PAYABLE BY
MORTGAGOR, WITH INTEREST THEREON AT THE DEFAULT RATE (AS DEFINED IN THE CREDIT
AGREEMENT), AND SHALL BE SECURED BY THIS MORTGAGE.



(C)           MORTGAGEE SHALL HAVE THE RIGHT TO OBTAIN THE APPOINTMENT OF A
RECEIVER AND MAY APPLY FOR THE APPOINTMENT OF A RECEIVER TO THE DISTRICT COURT
FOR THE COUNTY WHERE THE LAND OR ANY PART THEREOF IS LOCATED, BY AN ACTION
SEPARATE FROM ANY FORECLOSURE OF THIS MORTGAGE PURSUANT TO MINNESOTA STATUTES
CHAPTER 580 OR PURSUANT TO MINNESOTA STATUTES CHAPTER 581, OR AS A PART OF THE
FORECLOSURE ACTION UNDER SAID CHAPTER 581 (IT BEING AGREED THAT THE EXISTENCE OF
A FORECLOSURE PURSUANT TO SAID CHAPTER 580 OR A FORECLOSURE ACTION PURSUANT TO
SAID CHAPTER 581 IS NOT A PREREQUISITE TO ANY ACTION FOR A RECEIVER HEREUNDER). 
MORTGAGEE SHALL BE ENTITLED TO THE APPOINTMENT OF A RECEIVER WITHOUT REGARD TO
WASTE, ADEQUACY OF THE SECURITY OR SOLVENCY OF MORTGAGOR.  UNTIL THE GUARANTEED
OBLIGATIONS ARE FULLY PAID AND SATISFIED AND, IN THE CASE OF A FORECLOSURE SALE,
DURING THE ENTIRE REDEMPTION PERIOD, THE RECEIVER, WHO SHALL BE AN EXPERIENCED
PROPERTY MANAGER, SHALL HAVE POWER: (I) TO COLLECT THE RENTS DURING THE PENDENCY
OF SUCH FORECLOSURE SUIT AND, IN CASE OF A SALE AND A DEFICIENCY, DURING THE
FULL STATUTORY PERIOD OF REDEMPTION, IF ANY, WHETHER THERE BE REDEMPTION OR NOT,
AS WELL AS DURING ANY FURTHER TIMES WHEN MORTGAGOR, EXCEPT FOR THE INTERVENTION
OF SUCH RECEIVER, WOULD BE ENTITLED TO COLLECT SUCH RENTS; (II) TO EXTEND OR
MODIFY ANY LEASES AND TO MAKE NEW LEASES, WHICH EXTENSIONS, MODIFICATIONS AND
NEW LEASES MAY PROVIDE FOR TERMS TO EXPIRE, OR FOR OPTIONS TO LESSEES TO EXTEND
OR RENEWAL TERMS TO EXPIRE, BEYOND THE MATURITY DATE OF THE INDEBTEDNESS
HEREUNDER AND BEYOND THE DATE OF THE ISSUANCE OF A DEED OR DEEDS TO A PURCHASER
OR PURCHASERS AT A FORECLOSURE SALE, IT BEING UNDERSTOOD AND AGREED THAT ANY
SUCH LEASES, AND THE OPTIONS OR OTHER SUCH PROVISIONS TO BE CONTAINED THEREIN,
SHALL BE BINDING UPON MORTGAGOR AND ALL PERSONS WHOSE INTERESTS IN THE LAND ARE
SUBJECT TO THE LIEN HEREOF AND UPON THE PURCHASER OR PURCHASERS AT ANY
FORECLOSURE SALE, NOTWITHSTANDING ANY REDEMPTION FROM ANY JUDGMENT OR DECREE OF
FORECLOSURE, DISCHARGE OF THE MORTGAGE INDEBTEDNESS, SATISFACTION OF ANY
FORECLOSURE DECREE, OR ISSUANCE OF ANY CERTIFICATE OF SALE OR DEED TO ANY
PURCHASER; AND (III) ALL OTHER POWERS WHICH MAY BE NECESSARY OR ARE USUAL IN
SUCH CASES FOR THE PROTECTION, POSSESSION, CONTROL, MANAGEMENT AND OPERATION OF
THE LAND DURING THE WHOLE OF SAID PERIOD, INCLUDING WITHOUT LIMITATION THE
RIGHTS OF RECEIVER PURSUANT TO MINN. STAT. § 576.01, AS AMENDED.  ALL RENTS
COLLECTED BY THE MORTGAGEE OR THE RECEIVER EACH MONTH SHALL BE APPLIED AS
FOLLOWS:


(I)            TO PAYMENT OF ALL REASONABLE FEES OF THE RECEIVER APPROVED BY THE
COURT;


(II)           TO REPAYMENT OF ALL TENANT SECURITY DEPOSITS THEN OWING TO
TENANTS UNDER ANY OF THE LEASES PURSUANT TO THE PROVISIONS OF MINN. STAT.
§ 504B.178;


(III)          TO PAYMENT OF ALL PRIOR OR CURRENT REAL ESTATE TAXES AND SPECIAL
ASSESSMENTS WITH RESPECT TO THE MORTGAGED PROPERTY, OR IF THIS MORTGAGE OR ANY
OTHER INSTRUMENT RELATING TO THE GUARANTEED OBLIGATIONS REQUIRES PERIODIC ESCROW
PAYMENTS FOR SUCH TAXES AND ASSESSMENTS, TO THE ESCROW PAYMENTS THEN DUE;


(IV)          TO PAYMENT OF ALL PREMIUMS THEN DUE FOR THE INSURANCE REQUIRED
WITH RESPECT TO THE MORTGAGED PROPERTY, OR IF THIS MORTGAGE OR ANY OTHER
INSTRUMENT RELATING TO THE GUARANTEED OBLIGATIONS REQUIRES PERIODIC ESCROW
PAYMENTS FOR SUCH PREMIUMS, TO THE ESCROW PAYMENTS THEN DUE;


(V)           TO PAYMENT OF EXPENSES INCURRED FOR NORMAL MAINTENANCE OF THE
MORTGAGED PROPERTY;


(VI)          THE BALANCE TO MORTGAGEE (A) IF RECEIVED PRIOR TO THE COMMENCEMENT
OF A FORECLOSURE, TO BE APPLIED TO THE GUARANTEED OBLIGATIONS, IN SUCH ORDER AS
MORTGAGEE MAY ELECT AND (B) IF RECEIVED AFTER THE COMMENCEMENT OF A FORECLOSURE,
TO BE APPLIED TO THE AMOUNT REQUIRED TO BE PAID TO EFFECT A REINSTATEMENT PRIOR
TO FORECLOSURE SALE, OR, AFTER A FORECLOSURE SALE TO ANY DEFICIENCY AND
THEREAFTER TO THE AMOUNT REQUIRED TO BE PAID TO EFFECT A REDEMPTION, ALL
PURSUANT TO MINN. STAT. §§ 580.30, 580.23 AND 581.10, WITH ANY EXCESS TO BE PAID
TO MORTGAGOR.  PROVIDED, THAT IF THIS MORTGAGE IS NOT REINSTATED NOR THE LAND
REDEEMED AS PROVIDED BY SAID SECTIONS 580.30, 580.23 OR 581.10, THE ENTIRE
AMOUNT PAID TO MORTGAGEE PURSUANT THERETO SHALL BE THE PROPERTY OF MORTGAGEE
TOGETHER WITH ALL OR ANY PART OF THE LAND ACQUIRED THROUGH FORECLOSURE



(D)           MORTGAGEE SHALL HAVE THE RIGHT, AT ANY TIME AND WITHOUT
LIMITATION, AS PROVIDED IN MINN. STAT. § 582.03, TO ADVANCE MONEY TO THE
RECEIVER TO PAY ANY PART OR ALL OF THE ITEMS WHICH THE RECEIVER SHOULD OTHERWISE
PAY IF CASH WERE AVAILABLE FROM THE LAND AND SUMS SO ADVANCED, WITH INTEREST AT
THE DEFAULT RATE SET FORTH IN THE CREDIT AGREEMENT, SHALL BE SECURED HEREBY, OR
IF ADVANCED DURING THE PERIOD OF REDEMPTION SHALL BE PART OF THE SUM REQUIRED TO
BE PAID TO REDEEM FROM THE SALE.


(E)           MORTGAGEE SHALL HAVE THE RIGHT TO COLLECT THE RENTS FROM THE LAND
AND APPLY THE SAME IN THE MANNER HEREINBEFORE PROVIDED WITH RESPECT TO A
RECEIVER.  FOR THAT PURPOSE, MORTGAGEE MAY ENTER AND TAKE POSSESSION OF THE LAND
AND MANAGE AND OPERATE THE SAME AND TAKE ANY ACTION WHICH, IN MORTGAGEE’S
JUDGMENT, IS NECESSARY OR PROPER TO COLLECT THE RENTS AND TO CONSERVE THE VALUE
OF THE LAND.  MORTGAGEE MAY ALSO TAKE POSSESSION OF, AND FOR THESE PURPOSES USE,
ANY AND ALL OF THE PERSONAL PROPERTY.  THE EXPENSE (INCLUDING ANY RECEIVER’S
FEES, ATTORNEYS’ FEES AND COSTS) INCURRED PURSUANT TO THE POWERS HEREIN
CONTAINED SHALL BE SECURED BY THIS MORTGAGE.  MORTGAGEE SHALL NOT BE LIABLE TO
ACCOUNT TO MORTGAGOR FOR ANY ACTION TAKEN PURSUANT HERETO OTHER THAN TO ACCOUNT
FOR ANY RENTS ACTUALLY RECEIVED BY MORTGAGEE.  ENFORCEMENT HEREOF SHALL NOT
CAUSE MORTGAGEE TO BE DEEMED A MORTGAGEE IN POSSESSION UNLESS MORTGAGEE ELECTS
IN WRITING TO BE A MORTGAGEE IN POSSESSION.


(F)            MORTGAGEE SHALL HAVE THE RIGHT TO ENTER AND TAKE POSSESSION OF
THE LAND AND MANAGE AND OPERATE THE SAME IN CONFORMITY WITH ALL APPLICABLE LAWS
AND TAKE ANY ACTION WHICH, IN MORTGAGEE’S JUDGMENT, IS NECESSARY OR PROPER TO
CONSERVE THE VALUE OF THE LAND.


(G)           MORTGAGEE SHALL HAVE THE RIGHT TO FILE PROOF OF CLAIM AND  OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE ITS CLAIMS ALLOWED
IN ANY RECEIVERSHIP, INSOLVENCY, BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL PROCEEDINGS AFFECTING MORTGAGOR, ITS
CREDITORS OR ITS PROPERTY, FOR THE ENTIRE AMOUNT DUE AND PAYABLE BY MORTGAGOR IN
RESPECT OF THE OBLIGATIONS AT THE DATE OF THE INSTITUTION OF SUCH PROCEEDINGS,
AND FOR ANY ADDITIONAL AMOUNTS WHICH MAY BECOME DUE AND PAYABLE BY MORTGAGOR
AFTER SUCH DATE.

Each remedy herein specifically given shall be in addition to every other right
now or hereafter given or existing at law or in equity, and each and every right
may be exercised from time to time and as often and in such order as may be
deemed expedient by Mortgagee and the exercise or the beginning of the exercise
of one right shall not be deemed a waiver of the right to exercise at the same
time or thereafter any other right.  Mortgagee shall have all rights and
remedies available under the law in effect now and/or at the time such rights
and remedies are sought to be enforced, whether or not they are available under
the law in effect on the date hereof.  The exercise of any of the foregoing
rights or remedies and the application of the revenues pursuant to this
paragraph 16, shall not cure or waive any Event of Default (or notice of
default) or invalidate any act done pursuant to such notice.  The rights and
powers of the Mortgagee and receivers under this Mortgage and the application of
rents under this paragraph 16 shall continue until expiration of the redemption
period from any foreclosure sale, whether or not any deficiency remains after a
foreclosure sale.



17.           FORBEARANCE NOT A WAIVER; RIGHTS AND REMEDIES CUMULATIVE.  NO
DELAY BY THE MORTGAGEE IN EXERCISING ANY RIGHT OR REMEDY PROVIDED HEREIN OR
OTHERWISE AFFORDED BY LAW OR EQUITY SHALL BE DEEMED A WAIVER OF OR PRECLUDE THE
EXERCISE OF SUCH RIGHT OR REMEDY, AND NO WAIVER BY THE MORTGAGEE OF ANY
PARTICULAR PROVISION OF THIS MORTGAGE SHALL BE DEEMED EFFECTIVE UNLESS IN
WRITING SIGNED BY THE MORTGAGEE.  ALL SUCH RIGHTS AND REMEDIES PROVIDED FOR
HEREIN OR WHICH THE MORTGAGEE MAY HAVE OTHERWISE, AT LAW OR IN EQUITY, SHALL BE
DISTINCT, SEPARATE AND CUMULATIVE AND MAY BE EXERCISED CONCURRENTLY,
INDEPENDENTLY OR SUCCESSIVELY IN ANY ORDER WHATSOEVER, AND AS OFTEN AS THE
OCCASION THEREFOR ARISES.  THE MORTGAGEE’S TAKING ACTION PURSUANT TO PARAGRAPH
11 SHALL NOT IMPAIR ANY RIGHT OR REMEDY AVAILABLE TO THE MORTGAGEE UNDER
PARAGRAPH 16 HEREOF.


18.           EXPENSE OF EXERCISING RIGHTS, POWERS AND REMEDIES.  THE REASONABLE
EXPENSES (INCLUDING ANY RECEIVER’S FEES, ATTORNEYS’ FEES, APPRAISERS’ FEES,
ENVIRONMENTAL ENGINEERS’ AND/OR CONSULTANTS’ FEES, COSTS INCURRED FOR
DOCUMENTARY AND EXPERT EVIDENCE, STENOGRAPHERS’ CHARGES, PUBLICATION COSTS,
COSTS (WHICH MAY BE ESTIMATED AS TO ITEMS TO BE EXPENDED AFTER ENTRY OF THE
DECREE OF FORECLOSURE) OF PROCURING ALL ABSTRACTS OF TITLE, CONTINUATIONS OF
ABSTRACTS OF TITLE, TITLE SEARCHES AND EXAMINATIONS, TITLE INSURANCE POLICIES
AND COMMITMENTS AND EXTENSIONS THEREFOR, UCC AND CHATTEL LIEN SEARCHES, AND
SIMILAR DATA AND ASSURANCES WITH RESPECT TO TITLE AS MORTGAGEE MAY DEEM
REASONABLY NECESSARY EITHER TO PROSECUTE ANY FORECLOSURE ACTION OR TO EVIDENCE
TO BIDDERS AT ANY SALE WHICH MAY BE HAD PURSUANT TO ANY FORECLOSURE DECREE THE
TRUE CONDITION OF THE TITLE TO OR THE VALUE OF THE LAND, AND AGENT’S
COMPENSATION) INCURRED BY MORTGAGEE AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT
AND/OR IN PURSUING THE RIGHTS, POWERS AND REMEDIES CONTAINED IN THIS MORTGAGE
SHALL BE IMMEDIATELY DUE AND PAYABLE BY MORTGAGOR, WITH INTEREST THEREON FROM
THE DATE INCURRED AT THE DEFAULT RATE (AS DEFINED IN THE CREDIT AGREEMENT), AND
SHALL BE ADDED TO THE INDEBTEDNESS SECURED BY THIS MORTGAGE.


19.           NOTICE.  ANY NOTICE FROM THE MORTGAGEE TO THE MORTGAGOR UNDER THIS
MORTGAGE SHALL BE IN WRITING AND SHALL BE MAILED OR DELIVERED IN THE MANNER SET
FORTH IN THE SUBSIDIARY GUARANTEE.


20.           GOVERNING LAW; SEVERABILITY.  THIS MORTGAGE SHALL BE CONSTRUED,
GOVERNED AND ENFORCED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK, PROVIDED,
HOWEVER, THAT MATTERS OF CREATION, PERFECTION, PRIORITY OR ENFORCEABILITY OF ANY
AND ALL RIGHTS AND REMEDIES PROVIDED FOR HEREIN SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF MINNESOTA.  TO THE EXTENT THAT THIS MORTGAGE MAY OPERATE AS A
SECURITY AGREEMENT UNDER THE CODE, MORTGAGEE SHALL HAVE ALL RIGHTS AND REMEDIES
CONFERRED THEREIN FOR THE BENEFIT OF A SECURED PARTY AS SUCH TERM IS DEFINED IN
THE CODE.  IN THE EVENT THAT ANY PROVISION OR CLAUSE OF THIS MORTGAGE CONFLICTS
WITH APPLICABLE LAW, SUCH CONFLICT SHALL NOT AFFECT OTHER PROVISIONS OF THIS
MORTGAGE WHICH CAN BE GIVEN EFFECT WITHOUT THE CONFLICTING PROVISIONS AND TO
THIS END THE PROVISIONS OF THIS MORTGAGE ARE DECLARED TO BE SEVERABLE.


21.           COUNTERPARTS.  THIS MORTGAGE MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE INSTRUMENT.


22.           PRODUCTION OF DOCUMENTS.  THE MORTGAGOR SHALL, WHILE THIS MORTGAGE
IS IN FULL FORCE AND EFFECT, FURNISH THE MORTGAGEE WITH SUCH DOCUMENTS,
INSTRUMENTS AND PAPERS AS THE MORTGAGEE MAY REQUEST FROM TIME TO TIME IN ORDER
FOR THE MORTGAGEE TO EFFECTUATE A SALE OR A PARTICIPATION IN THE LOAN EVIDENCED
BY THE CREDIT AGREEMENT AND THIS MORTGAGE.



23.           WAIVER OF STATUTORY RIGHTS.  MORTGAGOR SHALL NOT APPLY FOR OR
AVAIL ITSELF OF ANY APPRAISEMENT, VALUATION, REDEMPTION, STAY, EXTENSION, OR
EXEMPTION LAWS, OR ANY SO-CALLED “MORATORIUM LAWS”, NOW EXISTING OR HEREAFTER
ENACTED, IN ORDER TO PREVENT OR HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS
MORTGAGE, AND MORTGAGOR HEREBY WAIVES THE BENEFIT OF SUCH LAWS (TO THE EXTENT
PERMITTED BY APPLICABLE LAW).  MORTGAGOR, FOR ITSELF AND ALL WHO MAY CLAIM
THROUGH OR UNDER IT, WAIVES ANY AND ALL RIGHTS TO HAVE THE MORTGAGED PROPERTY
AND ESTATES COMPRISING THE MORTGAGED PROPERTY MARSHALED UPON ANY FORECLOSURE OF
THE LIEN OF THIS MORTGAGE, AND AGREES THAT ANY COURT HAVING JURISDICTION TO
FORECLOSE SUCH LIEN MAY ORDER THE MORTGAGED PROPERTY SOLD IN ITS ENTIRETY. 
MORTGAGOR FURTHER WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM FORECLOSURE AND
FROM SALE UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THE LIEN CREATED BY THIS
MORTGAGE, FOR ITSELF AND ON BEHALF OF: (A) ANY TRUST ESTATE OF WHICH THE LAND
ARE A PART, ALL BENEFICIALLY INTERESTED PERSONS; (B) EACH AND EVERY PERSON
ACQUIRING ANY INTEREST IN THE MORTGAGED PROPERTY OR TITLE TO THE LAND SUBSEQUENT
TO THE DATE OF THIS MORTGAGE; AND (C) ALL OTHER PERSONS TO THE EXTENT PERMITTED
BY THE PROVISIONS OF LAWS OF THE STATE OF MINNESOTA.


24.           FIXTURE FILING.  FROM THE DATE OF ITS RECORDING, THIS MORTGAGE
SHALL BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH
RESPECT TO ALL GOODS CONSTITUTING PART OF THE MORTGAGED PROPERTY (AS MORE
PARTICULARLY DESCRIBED IN ITEM (II) OF THE GRANTING CLAUSE OF THIS MORTGAGE)
WHICH ARE OR ARE TO BECOME FIXTURES RELATED TO THE REAL ESTATE DESCRIBED
HEREIN.  FOR THIS PURPOSE, THE FOLLOWING INFORMATION IS SET FORTH:


(A)           NAME AND ADDRESS OF DEBTOR:

Vision-Ease Lens, Inc.

One Meridian Crossing, Suite 850

Minneapolis, Minnesota 55423


(B)           NAME AND ADDRESS OF SECURED PARTY:

Bankers Trust Company

130 Liberty Street

New York, New York 10006


(C)           THIS DOCUMENT COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES.


(D)           THE NAME OF THE RECORD OWNER OF THE LAND IS THE DEBTOR DESCRIBED
ABOVE.


(E)           THE MORTGAGOR’S TAX IDENTIFICATION NUMBER IS:  41–1837709.


(F)            THE MORTGAGOR IS A CORPORATION ORGANIZED UNDER THE LAWS OF THE
STATE OF MINNESOTA.


(G)           THE MORTGAGOR’S ORGANIZATIONAL IDENTIFICATION NUMBER IS:  9D–872.



25.           FEES AND EXPENSES.  EACH OF THE AGREEMENTS SET FORTH IN SECTION 22
OF THE SUBSIDIARY GUARANTY AGREEMENT REGARDING PAYMENT OF THE BENEFICIARIES’
FEES AND EXPENSES IS HEREBY INCORPORATED BY REFERENCE WITH THE SAME EFFECT AS IF
SUCH AGREEMENTS HAD BEEN SET FORTH HEREIN.  THE AMOUNTS PAYABLE BY THE MORTGAGOR
PURSUANT TO THIS PARAGRAPH 25, TOGETHER WITH INTEREST THEREON FROM THE DATE OF
DEMAND BY THE MORTGAGEE AT THE RATE STATED IN THE TERM NOTE, SHALL BE GUARANTEED
OBLIGATIONS.


26.           USURY LAW.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THE SUBSIDIARY GUARANTEE AGREEMENT OR IN THIS MORTGAGE, ALL AGREEMENTS WHICH
EITHER NOW ARE OR WHICH SHALL BECOME AGREEMENTS BETWEEN MORTGAGOR AND MORTGAGEE
ARE HEREBY LIMITED SO THAT IN NO CONTINGENCY OR EVENT WHATSOEVER SHALL THE TOTAL
LIABILITY FOR PAYMENTS IN THE NATURE OF INTEREST, ADDITIONAL INTEREST AND OTHER
CHARGES EXCEED THE APPLICABLE LIMITS IMPOSED BY THE USURY LAWS OF THE STATE OF
MINNESOTA.  IF ANY PAYMENTS IN THE NATURE OF INTEREST, ADDITIONAL INTEREST AND
OTHER CHARGES MADE UNDER THE NOTE OR UNDER THIS MORTGAGE ARE HELD TO BE IN
EXCESS OF THE APPLICABLE LIMITS IMPOSED BY THE USURY LAWS OF THE STATE OF
MINNESOTA, IT IS AGREED THAT ANY SUCH AMOUNT HELD TO BE IN EXCESS SHALL BE
CONSIDERED PAYMENT OF PRINCIPAL HEREUNDER, AND THE INDEBTEDNESS EVIDENCED HEREBY
SHALL BE REDUCED BY SUCH AMOUNT SO THAT THE TOTAL LIABILITY FOR PAYMENTS IN THE
NATURE OF INTEREST, ADDITIONAL INTEREST AND OTHER CHARGES SHALL NOT EXCEED THE
APPLICABLE LIMITS IMPOSED BY THE USURY LAWS OF THE STATE OF MINNESOTA, IN
COMPLIANCE WITH THE DESIRES OF MORTGAGOR AND MORTGAGEE.  THIS PROVISION SHALL
NEVER BE SUPERSEDED OR WAIVED AND SHALL CONTROL EVERY OTHER PROVISION OF THE
NOTE AND THIS MORTGAGE AND ALL AGREEMENTS BETWEEN MORTGAGOR AND MORTGAGEE, OR
THEIR SUCCESSORS AND ASSIGNS.


27.           JURY TRIAL WAIVER.  EACH OF THE AGREEMENTS SET FORTH IN SECTION 21
OF THE SUBSIDIARY GUARANTEE AGREEMENT IS HEREBY INCORPORATED BY REFERENCE WITH
THE SAME EFFECT AS IF SUCH AGREEMENTS HAD BEEN SET FORTH HEREIN.


28.           FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME UNTIL
SATISFACTION OF THIS MORTGAGE, THE MORTGAGOR WILL, AT THE REQUEST OF THE
MORTGAGEE, PROMPTLY EXECUTE AND DELIVER TO THE MORTGAGEE SUCH ADDITIONAL
INSTRUMENTS AS MAY BE REASONABLY REQUIRED FURTHER TO EVIDENCE THE LIEN OF THIS
MORTGAGE AND FURTHER TO PROTECT THE SECURITY INTEREST OF THE MORTGAGEE WITH
RESPECT TO THE MORTGAGED PROPERTY, INCLUDING, WITHOUT LIMITATION, ADDITIONAL
SECURITY AGREEMENTS, FINANCING STATEMENTS AND CONTINUATION STATEMENTS.  ANY
EXPENSES INCURRED BY THE MORTGAGEE IN CONNECTION WITH THE PREPARATION AND
RECORDATION OF ANY SUCH INSTRUMENTS, INCLUDING, BUT NOT LIMITED TO REASONABLE
ATTORNEYS’ FEES, SHALL BECOME ADDITIONAL GUARANTEED OBLIGATIONS OF THE MORTGAGOR
SECURED BY THIS MORTGAGE.  UNLESS THE MORTGAGOR AND THE MORTGAGEE AGREE IN
WRITING TO OTHER TERMS OF REPAYMENT, SUCH AMOUNTS SHALL BE IMMEDIATELY DUE AND
PAYABLE, AND SHALL BEAR INTEREST FROM THE DATE OF DISBURSEMENT AT THE ANNUAL
RATE STATED IN THE TERM NOTE, UNLESS COLLECTING FROM THE MORTGAGOR OF INTEREST
AT SUCH RATE WOULD BE CONTRARY TO APPLICABLE LAW, IN WHICH EVENT SUCH AMOUNTS
SHALL BEAR INTEREST AT THE HIGHEST RATE WHICH MAY BE COLLECTED FROM THE
MORTGAGOR UNDER APPLICABLE LAW.


29.           FUTURE ADVANCES.


(A)           TO THE EXTENT THAT THIS MORTGAGE SECURES FUTURE ADVANCES, THE
AMOUNT OF SUCH ADVANCES IS NOT CURRENTLY KNOWN.  THE ACCEPTANCE OF THIS MORTGAGE
BY THE MORTGAGEE, HOWEVER, CONSTITUTES AN ACKNOWLEDGMENT THAT THE MORTGAGEE IS
AWARE OF THE PROVISIONS OF MINN. STAT. § 287.05, SUBD. 5, AND INTENDS TO COMPLY
WITH THE REQUIREMENTS CONTAINED THEREIN.



(B)           THE MAXIMUM PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED BY THIS
MORTGAGE AT ANY ONE TIME, EXCLUDING ADVANCES MADE BY THE MORTGAGEE IN PROTECTION
OF THE MORTGAGED PROPERTY OR THE LIEN OF THIS MORTGAGE, SHALL BE $6,325,000.00.


(C)           THE REPRESENTATIONS CONTAINED IN THIS PARAGRAPH 29 ARE MADE SOLELY
FOR THE BENEFIT OF COUNTY RECORDING AUTHORITIES IN DETERMINING THE MORTGAGE
REGISTRY TAX PAYABLE AS A PREREQUISITE TO THE RECORDING OF THIS MORTGAGE.  THE
MORTGAGOR ACKNOWLEDGES THAT SUCH REPRESENTATIONS DO NOT CONSTITUTE OR IMPLY AN
AGREEMENT BY THE MORTGAGEE TO MAKE ANY FUTURE ADVANCES TO THE MORTGAGOR.


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS MORTGAGE TO THE
CONTRARY, ANY GUARANTEED OBLIGATIONS AS TO WHICH MORTGAGE REGISTRY TAX IS
PAYABLE SHALL NOT BE SECURED BY THIS MORTGAGE UNLESS AND UNTIL THE TAX IS PAID.


30.           LIMITATION ON LIABILITY.  THE OBLIGATIONS OF THE MORTGAGOR
HEREUNDER ARE SUBJECT TO THE LIMITATIONS ON LIABILITY IN THE SUBSIDIARY
GUARANTEE AGREEMENT.


31.           REVOLVING LINE OF CREDIT.  THIS MORTGAGE SECURES A REVOLVING LINE
OF CREDIT UNDER WHICH ADVANCES, PAYMENTS OR READVANCES MAY BE MADE FROM TIME TO
TIME IN ACCORDANCE WITH THE CREDIT AGREEMENT.  MORTGAGOR HEREBY AGREES THAT, IF
THE OUTSTANDING, UNPAID BALANCE OF THE REVOLVING LINE OF CREDIT UNDER THE CREDIT
AGREEMENT IS EVER REDUCED TO ZERO, THE LIEN AND SECURITY INTEREST HEREOF SHALL
BE DEEMED TO REMAIN IN FULL FORCE AND EFFECT TO SECURE ANY FUTURE ADVANCES MADE
UNDER SAID REVOLVING LINE OF CREDIT, SUBJECT TO THE PROVISIONS HEREOF LIMITING
ENFORCEMENT OF THIS MORTGAGE TO A DEBT AMOUNT OF $6,325,000 UNDER CHAPTER 287 OF
MINNESOTA STATUTES.


32.           ASSIGNMENT OF LEASES AND RENTS.  ALL RIGHT, TITLE, AND INTEREST OF
MORTGAGOR IN AND TO ALL PRESENT LEASES AFFECTING THE MORTGAGED PROPERTY AND
INCLUDING AND TOGETHER WITH ANY AND ALL FUTURE LEASES, WRITTEN OR ORAL, UPON ALL
OR ANY PART OF THE MORTGAGED PROPERTY AND TOGETHER WITH ALL OF THE RENTS,
INCOME, RECEIPTS, REVENUES, ISSUES, AVAILS AND PROFITS FROM OR DUE OR ARISING
OUT OF THE MORTGAGED PROPERTY ARE HEREBY TRANSFERRED AND ASSIGNED SIMULTANEOUSLY
HEREWITH TO MORTGAGEE AS FURTHER SECURITY FOR THE PAYMENT OF THE GUARANTEED
OBLIGATIONS.  ALL FUTURE LEASES AFFECTING THE MORTGAGED PROPERTY SHALL BE
SUBMITTED BY MORTGAGOR TO MORTGAGEE FOR ITS APPROVAL PRIOR TO EXECUTION, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  EACH LEASE, INCLUDING
ALL FUTURE LEASES SHALL BE SUBORDINATE TO THIS MORTGAGE, PROVIDED THAT, UPON THE
REQUEST OF THE MORTGAGOR AND THE LESSEE UNDER ANY SUCH LEASE, MORTGAGEE SHALL
ENTER INTO A SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (OR SIMILAR
AGREEMENT) WITH SUCH LESSEE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
MORTGAGEE, PURSUANT TO WHICH (I) MORTGAGEE WILL AGREE THAT SO LONG AS SUCH LEASE
SHALL BE IN FULL FORCE AND EFFECT AND SUCH LESSEE IS NOT IN DEFAULT THEREUNDER,
MORTGAGEE WILL NOT DISTURB, PURSUANT TO A FORECLOSURE ACTION OR OTHERWISE, SUCH
LESSEE’S POSSESSION UNDER SUCH LEASE, AND (II) SUCH LESSEE SHALL AGREE THAT IF
MORTGAGEE OR ANY FUTURE HOLDER OF THIS MORTGAGE SHALL BECOME THE OWNER OF THE
MORTGAGED PROPERTY BY REASON OF FORECLOSURE OF THE MORTGAGE OR OTHERWISE, OR IF
THE MORTGAGED PROPERTY SHALL BE SOLD AS A RESULT OF ANY FORECLOSURE ACTION OR
DEED IN LIEU THEREOF, THEN SUCH LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT AS
A DIRECT LEASE BETWEEN SUCH LESSEE AND THE THEN OWNER OF THE MORTGAGED
PROPERTY.  ALTHOUGH IT IS THE INTENTION OF THE PARTIES THAT THE ASSIGNMENT
CONTAINED IN THIS SECTION SHALL BE A PRESENT AND ABSOLUTE ASSIGNMENT, IT IS
EXPRESSLY UNDERSTOOD AND AGREED, ANYTHING TO THE CONTRARY NOTWITHSTANDING, THAT
MORTGAGEE SHALL NOT EXERCISE ANY OF THE RIGHTS OR POWERS CONFERRED UPON IT BY
THIS PARAGRAPH 32 UNTIL AN EVENT OF DEFAULT SHALL OCCUR UNDER THIS MORTGAGE. 
FROM TIME TO TIME, MORTGAGOR SHALL FURNISH MORTGAGEE WITH EXECUTED COPIES OF
EACH OF THE LEASES AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO FURNISH
MORTGAGEE WITH ESTOPPEL LETTERS FROM EACH TENANT UNDER EACH OF THE LEASES IN A
FORM SATISFACTORY TO MORTGAGEE WITHIN 30 DAYS AFTER MORTGAGEE’S WRITTEN DEMAND.



(A)           FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, (I) MORTGAGEE
SHALL HAVE THE RIGHTS AND POWERS AS ARE PROVIDED HEREIN, (II) THIS MORTGAGE
SHALL CONSTITUTE A DIRECTION TO EACH LESSEE UNDER THE LEASES AND EACH GUARANTOR
THEREOF TO PAY ALL RENTS DIRECTLY TO MORTGAGEE WITHOUT PROOF OF THE EVENT OF
DEFAULT, AND (III) MORTGAGEE SHALL HAVE THE AUTHORITY, AS MORTGAGOR’S
ATTORNEY-IN-FACT (SUCH AUTHORITY BEING COUPLED WITH AN INTEREST AND
IRREVOCABLE), TO SIGN THE NAME OF MORTGAGOR AND TO BIND MORTGAGOR ON ALL PAPERS
AND DOCUMENTS RELATING TO THE OPERATION, LEASING AND MAINTENANCE OF THE
MORTGAGED PROPERTY.


(B)           IF MORTGAGOR, AS LESSOR UNDER ANY LEASE, SHALL NEGLECT OR REFUSE
TO PERFORM, OBSERVE AND KEEP ALL OF THE COVENANTS, PROVISIONS AND AGREEMENTS
CONTAINED IN SUCH LEASE, THEN MORTGAGEE MAY PERFORM AND COMPLY WITH ANY SUCH
LEASE COVENANTS, AGREEMENTS AND PROVISIONS.  ALL COSTS AND EXPENSES INCURRED BY
MORTGAGEE IN COMPLYING WITH SUCH COVENANTS, AGREEMENTS, AND PROVISIONS SHALL
CONSTITUTE GUARANTEED OBLIGATIONS AND SHALL BE PAYABLE UPON DEMAND WITH INTEREST
AT THE DEFAULT RATE (AS DEFINED IN THE CREDIT AGREEMENT).


(C)           MORTGAGEE SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE ANY
OBLIGATION, DUTY OR LIABILITY UNDER ANY LEASE, AND MORTGAGOR SHALL AND DOES
HEREBY AGREE, EXCEPT TO THE EXTENT OF MORTGAGEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, TO INDEMNIFY AND HOLD MORTGAGEE HARMLESS OF AND FROM ANY AND ALL
LIABILITY, LOSS OR DAMAGE WHICH IT MAY OR MIGHT INCUR UNDER ANY LEASE OR UNDER
OR BY REASON OF THEIR ASSIGNMENTS AND OF AND FROM ANY AND ALL CLAIMS AND DEMANDS
WHATSOEVER WHICH MAY BE ASSERTED AGAINST IT BY REASON OF ALL ALLEGED OBLIGATIONS
OR UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS
OR AGREEMENTS CONTAINED IN SUCH LEASE.  SHOULD MORTGAGEE INCUR ANY SUCH
LIABILITY, LOSS OR DAMAGE UNDER ANY LEASE OR UNDER OR BY REASON OF ITS
ASSIGNMENT, OR IN THE DEFENSE OF ANY CLAIMS OR DEMANDS, THE AMOUNT THEREOF,
INCLUDING COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE SECURED
HEREBY.  MORTGAGOR SHALL REIMBURSE MORTGAGEE THEREFOR IMMEDIATELY UPON DEMAND
WITH INTEREST PAYABLE AT THE DEFAULT RATE (AS DEFINED IN THE CREDIT AGREEMENT).


33.           SUCCESSORS AND ASSIGNS BOUND; NUMBER; GENDER; AGENTS; CAPTIONS;
AMENDMENTS.  THE COVENANTS AND AGREEMENTS HEREIN CONTAINED SHALL BIND, AND THE
RIGHTS HEREUNDER SHALL INURE TO, THE RESPECTIVE HEIRS, LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS OF THE MORTGAGEE AND THE MORTGAGOR; PROVIDED, HOWEVER,
THAT THIS PARAGRAPH 33 SHALL NOT LIMIT THE EFFECT OF PARAGRAPH 15(J).   WHEREVER
USED, THE SINGULAR NUMBER SHALL INCLUDE THE PLURAL, AND THE PLURAL THE SINGULAR,
AND THE USE OF ANY GENDER SHALL APPLY TO ALL GENDERS.  THE CAPTIONS AND HEADINGS
OF THE PARAGRAPHS OF THIS MORTGAGE ARE FOR CONVENIENCE ONLY AND ARE NOT TO BE
USED TO INTERPRET OR DEFINE THE PROVISIONS HEREOF.  NO AMENDMENT OF THIS
MORTGAGE SHALL BE EFFECTIVE UNLESS IN A WRITING EXECUTED BY THE MORTGAGOR AND
THE MORTGAGEE.



34.           NON-AGRICULTURAL USE.  MORTGAGOR REPRESENTS AND WARRANTS THAT AS
OF THE DATE OF THIS MORTGAGE, THE MORTGAGED PROPERTY IS NOT IN AGRICULTURAL USE
AS DEFINED IN MINN. STAT. § 40A.02, SUBD. 3 AND IS NOT USED FOR AGRICULTURAL
PURPOSES.


35.           MATURITY DATE.  THE LATEST OBLIGATION SECURED BY THIS MORTGAGE
MATURES ON MAY 15, 2003.

36.           Last Dollars Secured. This Mortgage secures only a portion of the
Guaranteed Obligations owing or which may become owing by Mortgagor. The parties
agree that any payments or repayments of such Guaranteed Obligations by
Mortgagor shall be and be deemed to be applied first to the portion of the
Guaranteed Obligations that is not secured hereby, it being the parties’ intent
that the portion of the Guaranteed Obligations last remaining unpaid shall be
secured hereby.

37.           Conflicts with Credit Agreement. Notwithstanding anything in this
Mortgage to the contrary, in the event of a conflict or patent inconsistency
between the terms of this Mortgage and the Credit Agreement, the terms of the
Credit Agreement shall govern and apply.


38.           PROTECTIVE ADVANCES.


(A)           WITHOUT LIMITING MORTGAGEE’S FORECLOSURE RIGHTS, ALL ADVANCES,
DISBURSEMENTS AND EXPENDITURES MADE BY MORTGAGEE BEFORE AND DURING A
FORECLOSURE, AND BEFORE AND AFTER JUDGMENT OF FORECLOSURE, AND AT ANY TIME PRIOR
TO SALE, AND, WHERE APPLICABLE, AFTER SALE, AND DURING THE PENDENCY OF ANY
RELATED PROCEEDINGS, MAY BE USED FOR THE FOLLOWING PURPOSES, IN ADDITION TO
THOSE OTHERWISE AUTHORIZED BY THIS MORTGAGE (ALL SUCH ADVANCES, DISBURSEMENTS
AND EXPENDITURES HERETOFORE AND HEREAFTER REFERRED TO IN THIS PARAGRAPH 38 AND
ELSEWHERE IN THIS MORTGAGE, COLLECTIVELY, “PROTECTIVE ADVANCES”):


(I)            ALL ADVANCES BY MORTGAGEE IN ACCORDANCE WITH THE TERMS OF THIS
MORTGAGE TO: (A) PRESERVE OR MAINTAIN, REPAIR, RESTORE OR REBUILD THE LAND OR
OTHER IMPROVEMENTS UPON THE LAND; (B) PRESERVE THE LIEN OF THIS MORTGAGE OR THE
PRIORITY THEREOF; OR (C) ENFORCE THIS MORTGAGE;


(II)           PAYMENTS BY MORTGAGEE OF: (A) WHEN DUE INSTALLMENTS OF PRINCIPAL,
INTEREST OR OTHER OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF ANY SENIOR
MORTGAGE OR OTHER PRIOR LIEN OR ENCUMBRANCE; (B) WHEN DUE INSTALLMENTS OF REAL
ESTATE TAXES AND ASSESSMENTS, GENERAL AND SPECIAL AND ALL OTHER TAXES AND
ASSESSMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH ARE ASSESSED OR IMPOSED UPON
THE LAND OR ANY PART THEREOF; (C) OTHER OBLIGATIONS AUTHORIZED BY THIS MORTGAGE;
OR (D) WITH COURT APPROVAL, ANY OTHER AMOUNTS IN CONNECTION WITH OTHER LIENS,
ENCUMBRANCES OR INTERESTS REASONABLY NECESSARY TO PRESERVE THE STATUS OF TITLE;


(III)          ADVANCES BY MORTGAGEE IN SETTLEMENT OR COMPROMISE OF ANY CLAIMS
ASSERTED BY CLAIMANTS UNDER SENIOR MORTGAGES OR ANY OTHER PRIOR LIENS;


(IV)          REASONABLE ATTORNEYS’ FEES AND OTHER EXPENSES INCURRED: (A) IN
CONNECTION WITH THE FORECLOSURE OF THIS MORTGAGE; (B) IN CONNECTION WITH ANY
ACTION, SUIT OR PROCEEDING BROUGHT BY OR AGAINST THE MORTGAGEE FOR THE
ENFORCEMENT OF THIS MORTGAGE OR ARISING FROM THE INTEREST OF THE MORTGAGEE
HEREUNDER; OR (C) IN THE PREPARATION FOR THE COMMENCEMENT OR DEFENSE OF ANY SUCH
FORECLOSURE OR OTHER ACTION;



(V)           REASONABLE MORTGAGEE’S FEES AND COSTS, INCLUDING ATTORNEYS’ FEES,
ARISING BETWEEN THE ENTRY OF JUDGMENT OF FORECLOSURE AND CONFIRMATION HEARING;


(VI)          REASONABLE EXPENSES DEDUCTIBLE FROM PROCEEDS OF SALE;


(VII)         REASONABLE EXPENSES INCURRED AND EXPENDITURES MADE BY MORTGAGEE
FOR ANY ONE OR MORE OF THE FOLLOWING (IF APPLICABLE): (A) IF ANY INTEREST IN THE
LAND IS A LEASEHOLD ESTATE UNDER A LEASE OR SUBLEASE, RENTALS OR OTHER PAYMENTS
REQUIRED TO BE MADE BY THE LESSEE UNDER THE TERMS OF THE LEASE OR SUBLEASE;
(B) PREMIUMS FOR CASUALTY AND LIABILITY INSURANCE PAID BY MORTGAGEE WHETHER OR
NOT MORTGAGEE OR A RECEIVER IS IN POSSESSION, IF REASONABLY REQUIRED, IN
REASONABLE AMOUNTS, AND ALL RENEWALS THEREOF, WITHOUT REGARD TO THE LIMITATION
TO MAINTAINING OF EXISTING INSURANCE IN EFFECT AT THE TIME ANY RECEIVER OR
MORTGAGEE TAKES POSSESSION OF THE LAND; (C) REPAIR OR RESTORATION OF DAMAGE OR
DESTRUCTION IN EXCESS OF AVAILABLE INSURANCE PROCEEDS OR CONDEMNATION AWARDS;
(D) PAYMENTS REQUIRED OR DEEMED BY MORTGAGEE TO BE FOR THE BENEFIT OF THE LAND
OR REQUIRED TO BE MADE BY THE OWNER OF THE LAND UNDER ANY GRANT OR DECLARATION
OF EASEMENT, EASEMENT AGREEMENT, AGREEMENT WITH ANY ADJOINING LAND OWNERS OR
INSTRUMENTS CREATING COVENANTS OR RESTRICTIONS FOR THE BENEFIT OF OR AFFECTING
THE LAND; (E) SHARED OR COMMON EXPENSE ASSESSMENTS PAYABLE TO ANY ASSOCIATION OR
CORPORATION IN WHICH THE OWNER OF THE LAND IS A MEMBER IN ANY WAY AFFECTING THE
LAND; AND (F) PURSUANT TO ANY LEASE OR OTHER AGREEMENT FOR OCCUPANCY OF THE
LAND.


(B)           ALL PROTECTIVE ADVANCES SHALL BE SO MUCH ADDITIONAL INDEBTEDNESS
SECURED BY THIS MORTGAGE, AND SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT
NOTICE AND WITH INTEREST THEREON FROM THE DATE OF THE ADVANCE UNTIL PAID AT THE
DEFAULT RATE (AS DEFINED IN THE CREDIT AGREEMENT).  THIS MORTGAGE SHALL BE A
LIEN FOR ALL PROTECTIVE ADVANCES AS TO SUBSEQUENT PURCHASERS AND JUDGMENT
CREDITORS FROM THE TIME THIS MORTGAGE IS RECORDED.  ALL PROTECTIVE ADVANCES
SHALL, EXCEPT TO THE EXTENT, IF ANY, THAT ANY OF THE SAME IS CLEARLY CONTRARY TO
OR INCONSISTENT WITH THE PROVISIONS OF ANY MINNESOTA STATUTE, APPLY TO AND BE
INCLUDED IN:  (I) DETERMINATION OF THE AMOUNT OF GUARANTEED OBLIGATIONS SECURED
BY THIS MORTGAGE AT ANY TIME; (II) THE INDEBTEDNESS FOUND DUE AND OWING TO THE
MORTGAGEE IN THE JUDGMENT OF FORECLOSURE AND ANY SUBSEQUENT SUPPLEMENTAL
JUDGMENTS, ORDERS, ADJUDICATIONS OR FINDINGS BY THE COURT OF ANY ADDITIONAL
INDEBTEDNESS BECOMING DUE AFTER SUCH ENTRY OF JUDGMENT, IT BEING AGREED THAT IN
ANY FORECLOSURE JUDGMENT, THE COURT MAY RESERVE JURISDICTION FOR SUCH PURPOSE;
(III) DETERMINATION OF AMOUNTS DEDUCTIBLE FROM SALE; (IV) APPLICATION OF INCOME
IN THE HANDS OF ANY RECEIVER OR MORTGAGEE IN POSSESSION; AND (V) COMPUTATION OF
ANY DEFICIENCY JUDGMENT.


[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
as of the day and year first–above written.

 

 

VISION-EASE LENS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Bradley D. Carlson

 

 

Its

Treasurer

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF HENNEPIN

)

 

 

The foregoing instrument was acknowledged before me this 10th day of October,
2001, by Bradley D. Carlson, the Treasurer of Vision-Ease Lens, Inc., a
Minnesota corporation, on behalf of said corporation.

 

 

/s/ La Wayne Reuter Yaeger

 

Notary Public

 

 

This instrument was drafted by, and after recording, please return to:

 

Stephen N. Sher, Esq.

Winston & Strawn

35 West Wacker Drive

Chicago, Illinois 60601

 

 


EXHIBIT A

TO

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS

AND FIXTURE FILING

 

Mortgagor:            VISION-EASE LENS, INC.

 

Mortgagee:           BANKERS TRUST COMPANY, not individually, but solely in its
capacity as Collateral Agent pursuant to the Credit Agreement

 

                                The Land described in the referenced instrument
is located in Anoka County, Minnesota, and is described as follows:

 

Lot 1, Block 1, A.E.C. Energy Park Second Addition, according to the recorded
plat thereof, in the County of Anoka, State of Minnesota.